Order
PER CURIAM.
Appellant Myron D. Daniels appeals the denial of his motion for post-conviction relief made pursuant to Rule 29.15. A jury convicted Daniels of second-degree drug trafficking, section 195.223, RSMo 2000, and possession of a controlled substance, section 195.202, RSMo 2000. Daniels argues that his trial counsel was ineffective in that she failed to object to the introduction of testimony concerning his possession of marijuana. Daniels argues that evidence of his possession of marijuana prejudiced him because he was charged only with the trafficking of cocaine base and the possession of cocaine. We hold that the motion court’s judgment was not clearly erroneous, and we therefore affirm. Rule 84.16(b).